1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
2
                                                                  Mar 20, 2019
3                       UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK    C

                       EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 2:18-cr-00157-SMJ
5
                              Plaintiff,        ORDER REJECTING PLEA
6                                               AGREEMENT, GRANTING ORAL
                 v.                             MOTION TO WITHDRAW
7                                               GUILTY PLEA, AND VACATING
     TOMMIE JOE FLETT,                          ORDER ACCEPTING GUILTY
8                                               PLEA
                              Defendant.
9

10         A sentencing hearing occurred in the above-captioned matter on March 19,

11   2019. Defendant Tommie Joe Flett was present, represented by Matthew A.

12   Campbell. Assistant U.S. Attorney Alison L. Gregoire appeared on behalf of the

13   Government. At the hearing, the Court rejected the parties’ Federal Rule of

14   Criminal Procedure 11(c)(1)(C) plea agreement, granted Defendant’s oral motion

15   to withdraw his guilty, and scheduled a pretrial conference and trial. This Order

16   memorializes and supplements the Court’s oral rulings, which are incorporated

17   herein.

18         Based on its review of the factors set forth in 18 U.S.C. § 3553(a), the Court

19   finds and concludes that the plea agreement’s contemplated sentence is less than

20   necessary, and therefore insufficient, to reflect the seriousness of the offense,

     ORDER REJECTING PLEA AGREEMENT, GRANTING ORAL MOTION TO
     WITHDRAW GUILTY PLEA, AND VACATING ORDER ACCEPTING
     GUILTY PLEA - 1
1    promote respect for the law, provide just punishment for the offense, afford

2    adequate deterrence to criminal conduct, and protect the public from further

3    crimes.

4          Accordingly, IT IS HEREBY ORDERED:

5          1.    The parties’ Federal Rule of Criminal Procedure 11(c)(1)(C) plea

6                agreement, ECF No. 28, is REJECTED.

7          2.    Defendant’s oral motion to withdraw his guilty plea, ECF No. 37, is

8                GRANTED.

9          3.    The Clerk’s Office shall VACATE the Court’s December 18, 2018

10               Order Accepting Guilty Plea and Deferring Acceptance of the Plea

11               Agreement, ECF No. 29.

12         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

13   and provide copies to all counsel, the U.S. Probation Office, and the U.S.

14   Marshals Service.

15         DATED this 20th day of March 2019.

16
                         SALVADOR MENDOZA, JR.
17                       United States District Judge

18

19

20

     ORDER REJECTING PLEA AGREEMENT, GRANTING ORAL MOTION TO
     WITHDRAW GUILTY PLEA, AND VACATING ORDER ACCEPTING
     GUILTY PLEA - 2
